Citation Nr: 1610077	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-20 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia, to include as a result of exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for skin cancer (including malignant melanoma of the scalp), to include as a result of exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from February 1957 to April 1961, including service at the U.S. Marine Corps Base, Camp Lejeune.  He had additional service in the U.S. Marine Corps Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The appeal has since been transferred to the Louisville, Kentucky RO.

The issue of entitlement to service connection for skin cancer has been recharacterized to include malignant melanoma, the specific skin cancer with which the Veteran was diagnosed during the period on appeal.  

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Chronic lymphocytic leukemia did not manifest during service, did not manifest to a compensable degree within one (1) year of service, and is not a result of exposure to contaminated water at Camp Lejeune. 

2.  Skin cancer (including malignant melanoma of the scalp), did not manifest during service  and is not a result of exposure to contaminated water at Camp Lejeune.



CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic lymphocytic leukemia, to include as a result of exposure to contaminated water at Camp Lejeune, have not been met.  38 U.S.C.A. §§ 1111, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for skin cancer (including malignant melanoma of the scalp), to include as a result of exposure to contaminated water at Camp Lejeune, have not been met.  38 U.S.C.A. §§ 1111, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim. Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008. See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

A letter dated in September 2012 informed the Veteran of the evidence necessary to support his service connection claims.  The letter also satisfied Dingess/Hartman by advising the Veteran how VA assigns the disability rating and effective date elements of a claim.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in notice required under the VCAA should be presumed prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.   
In the case of Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA and instead,  suggested that determinations concerning prejudicial and harmless error should be made on a case-by-case basis.  Id.

Neither the Veteran, nor his representative, has identified any deficiency in notice that would compromise a fair adjudication of the claims.  VA has recognized, with regard to veterans who served not fewer than 30 days at Camp Lejeune between August 1, 1953 and December 31, 1987, potential exposure to contaminants present in the base water supply prior to 1988.  Veterans Benefits Administration  (VBA) Training Letter 10-03 (April 26, 2010); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B) (West 2014) (hereinafter "Camp Lejeune Act")).  Under this law, certain diseases shall be presumed to be the result of exposure to Camp Lejeune base water and may be service-connected provided additional requirements are satisfied.  

Although the Veteran was not provided with notice concerning the Camp Lejeune Act prior to the adjudication of his claims, he has maintained in multiple written statements that his claimed chronic lymphocytic leukemia and skin cancer are the result of his having been exposed to contaminated water at Camp Lejeune.  See, e.g. letters received July, 2012, September 2012 (in which he specifically referenced the Camp Lejeune Act) and March 2014 (in which he wrote to the President discussing benzene contamination at Camp Lejeune).  These statements clearly demonstrate his knowledge and familiarity with the concept of service connection under the Camp Lejeune Act and what was needed to establish his entitlement to benefits. Accordingly, any failure in the content of the notice is not prejudicial.  See Shinseki v. Sanders, supra.

VA's duty to assist has also been satisfied.  In addition to his personal statements, the claims file contains the Veteran's service treatment records, post-service private treatment records and an April 2014 opinion from a VA physician and member of the Subject Matter Expert Panel, Camp Lejeune Contaminated Water Project, addressing his assertion that his claimed disorders resulted from his service at Camp Lejeune.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  

The April 2014 VA opinion shows that the VA physician reviewed the complete evidence of record, including the Veteran's service and post-service treatment records, and his personal statements concerning the etiology of his claimed disorders.  In opining that it is less likely than not that either the Veteran's chronic lymphocytic leukemia or malignant melanoma of the scalp is the result of exposure to contaminated water at Camp Lejeune, the examiner provided a well-explained and informed opinion, including probative findings from established medical literature, to support her conclusion.  Accordingly, this report is adequate upon which to base a decision in this case.  

The claims folder also contains a July 2012 letter from the Social Security Administration (SSA) stating that the Veteran is/was in receipt of Supplemental Security Income payments as a disabled person.  VA usually has a duty to attempt to obtain SSA records when it has actual notice that a veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit determined that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the argument that SSA records are always relevant and VA is always required to obtain them.  It also stated that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded that "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  

Here, despite information that he is in receipt of SSA disability benefits, the Veteran provided VA with a complete list of his private medical providers for the period on appeal, including those who treated him for his claimed cancer disorders.  See statement, September 2012.  Review of the claims folder shows that the treatment reports identified by the Veteran have been obtained are of record; there has been no assertion from either the Veteran, or his representative, that any pertinent, available treatment records are not of record.  In essence, there is no indication, either from the Veteran, his representative or in the evidence of record, that obtaining copies of cancer treatment records from SSA would assist him in substantiating his claims, as all treatment records for the claims on appeal appear to have been received.  As such, a request for complete SSA treatment records is not necessary.  See Golz v. Shinseki, No. 09-7039 (Fed. Cir. 2010).

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been has been consistent with the provisions of the VCAA.  The purpose behind the notice requirements has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  Accordingly, the Board will proceed to a decision on the merits.

Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).    

Service connection for certain chronic diseases, such as adult leukemia, may also be established on a presumptive basis by showing that the disease manifested itself to a compensable degree within one year from the date of the veteran's separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

As noted above, VA has recognized potential exposure to contaminants present in the Camp Lejeune base water supply for persons residing or working at the base from August 1953 through December 1987.  For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  Those water systems served housing, administrative and recreational facilities, and the base hospital.  The Agency for Toxic Substances and Disease Registry (ATSDR), a branch of the Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water. However, the assessment indicated that the drinking water contaminants at Camp Lejeune created a past public health hazard.

Recent studies have been conducted involving the National Academy of Sciences ' National Research Council  (NRC) and the ATSDR.  Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects" (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual. To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE and other VOCs.  Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis used categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, 14 diseases were placed into the category of limited/suggestive evidence of an association. These 14 diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma and neurobehavioral effects.

According to VBA Training Letter 11-03 (revised), the ATSDR, in a 2010 letter to the Navy, indicated its assessment that the NRC report minimized the potential long-term health effects of exposure to the water contamination. The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune."  The ATSDR noted that, although the NRC report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic. For example, regarding TCE and PCE, the International Agency for Research on Cancer  (IARC) classifies them as "probable human carcinogens" while the National Toxicology Program (NTP) refers to them as "reasonably anticipated to be a human carcinogen." Additionally, both IARC and NTP label benzene and vinyl chloride as "known human carcinogens." However, although the ATSDR letter emphasizes that water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune.  The ATSDR indicated that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by the NRC. 

Despite these findings by the NRC and the ATSDR, to date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service. Therefore, until scientific evidence shows otherwise, it will be assumed by VA that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.

Service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure. That medical evidence will generally come from a competent and qualified medical examiner who provides an opinion establishing a rational nexus or link between the claimed disability and the exposure.  Although some diseases, such as adult leukemia, have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune, that does not mean that service connection can automatically be established for a Camp Lejeune veteran claiming one of these diseases.  Instead, competent medical opinion must determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune.  Sufficient medical evidence to establish the required nexus may also come from a private physician or other competent private medical authority.

The Veteran's service records show that he spent at least 30 days stationed at Camp Lejeune between February 4, 1957 and December 31, 1987 and his exposure to contaminated water is therefore presumed.  Service treatment records, however, fail to show that he reported or sought treatment for symptoms  suggestive of, or was diagnosed with chronic lymphocytic leukemia, skin cancer, or any of the 14 diseases noted above that are categorized as having limited/suggestive evidence of an association with the contaminated water.  

Treatment reports for the one-year period following the Veteran's separation from active duty service in April 1961 are not available, and the Veteran has never claimed to have been diagnosed with chronic lymphocytic leukemia during that time.  The absence of such records do not create a presumption of service connection. Washington v. Nicholson, 19 Vet.App. 362   (2005); Cromer v. Nicholson, 19 Vet.App. 215 (2005). 

Accordingly, service connection for chronic lymphocytic leukemia on a presumptive basis under the provision of 38 C.F.R. §§ 3.307 and 3.309 is not applicable.

Post-service private treatment records show that in July 2007, while being examined for a leg disorder, the Veteran was noted to have a history of basal cell carcinoma with multiple recurrences dating back to 2000.  In September 2008, he underwent a bone marrow biopsy and was diagnosed with B-type chronic lymphocytic leukemia.  

In July 2012, he was seen by Dr. Z.K. with concerns about his "sun damaged spots and patches," especially a dark brown patch on the top 	right side of his head.  He reported that his family history was positive for similar sun-damaged patches and skin cancers.  The physician noted that he also had patches of actinic keratosis (non-cancerous skin legions caused by years of sun exposure) on his face and the dorsal surfaces of his forearms.  A biopsy of the dark brown patch on his head was diagnosed as malignant melanoma, stage 3.  In August 2012, he returned for a follow up assessment.  On physical examination, Dr. Z.K. noted the existence of  "[s]olar damage in the arms."  There is no mention in the treatment reports, either from the Veteran or the physician, however, that his malignant melanoma was the result of exposure to contaminated water at Camp Lejeune. 

Treatment records through December 2012 show that the Veteran's chronic lymphocytic leukemia and malignant melanoma were being treated with medication and general observation.  

In April 2014, the Veteran's claims file was reviewed by a VA physician and member of the Camp Lejeune Contaminated Water Subject Matter Expert Panel for an opinion as to whether the Veteran's chronic lymphocytic leukemia and/or skin cancer resulted from his exposure to contaminated water.  

With regard to the diagnosis of B-cell chronic lymphocytic leukemia, the physician opined that it is less likely than not that the disease was caused by, or was the result of, his exposure to contaminated water at Camp Lejeune.  She explained that chronic lymphocytic leukemia is the most common leukemia in the United States and one of the most heritable cancers, adding that a family history of the disease is perhaps the best defined risk factor, with approximately 15-20% of patients having a family member with chronic lymphocytic leukemia or a related lymphoproliferative disorder.  

By contrast, she noted that literature on the role of chemicals in the development of chronic lymphocytic leukemia and monoclonal B-cell lymphocytosis in humans is sparse, and is complicated by the rarity of these outcomes and the different disease classifications used over time.  She observed that various studies noted excesses of chronic lymphocytic leukemia among farmers and a few pointed to specific chemicals.  Reports suggesting elevated rates in the rubber and petroleum industries point to a possible role for solvents and other chemicals, while the few studies that focus on specific chemicals suggest only that the disease should be more carefully evaluated in relation to possible exposure to chemicals and solvents, particularly for benzene and butadiene.   Finally, the clinician noted that, in October 2009, the working group of the IARC concluded that there is sufficient evidence only linking benzene to acute non-lymphocytic leukemia, but not to chronic lymphocytic leukemia, the disease with which the Veteran has been diagnosed.  

The VA physician also opined that it is less likely than not that the Veteran's skin cancer was caused by, or resulted from, contaminated water at Camp Lejeune.  She first noted that actinic keratoses, basal cell carcinoma and malignant melanoma are not conditions associated with the contaminants found in the water at Camp Lejeune, but rather are common skin conditions in persons with fair skin, and are linked to sun exposure.  She observed that there were references in the Veteran's claims file to his sun damaged skin, and that he had lived in Hawaii since the 1950's, where he reportedly had been very active until at least 2009.  She also noted that he reported a family history of sun damaged skin and skin cancers.  

The preponderance of the evidence of record is against the Veteran's claims.  The most probative evidence is the April 2014 report from the VA physician.  As discussed above, her opinion that it is less likely than not that either the Veteran's chronic lymphocytic leukemia, or skin cancer, resulted from exposure to contaminated water at Camp Lejeune was based on a thorough review of the complete evidence of record, including the Veteran's service and post-service treatment reports, his personal statements of record, as well as multiple research studies that found little support for the assertion that either of his claimed disorders had been caused by contaminated water exposure.  The Board finds the physician's report to have probative value because it is factually accurate, fully articulated and demonstrates sound reasoning for her conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  Conversely, there are no opinions from any of the Veteran's private treating physicians concerning the etiology of either condition.  

The Board has also considered the Veteran's assertions concerning his chronic lymphocytic leukemia and skin cancer.  Although the Court has held that laypersons, like the Veteran, are competent to report what they experience with their own senses (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), they are not competent to offer an opinion on a matter requiring medical expertise, such as the etiology of such complex diseases as skin, blood or bone marrow cancers.  Therefore, as the Veteran has not been shown to be competent to offer an opinion on a matter requiring such medical expertise, his assertions are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Accordingly, the Board concludes that service connection is not warranted for chronic lymphocytic leukemia or skin cancer, including malignant melanoma of the scalp.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).    


ORDER

Entitlement to service connection for chronic lymphocytic leukemia, to include as a result of exposure to contaminated water at Camp Lejeune, is denied.

Entitlement to service connection for skin cancer (including malignant melanoma of the scalp, basal cell carcinoma and actinic keratosis), to include as a result of exposure to contaminated water at Camp Lejeune, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


